Citation Nr: 1146687	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to March 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability which she contends is causally related to her active service.  

The record shows that in January 2003, the Veteran began seeking care for low back pain complaints, which she described had its onset 2 months earlier while performing exercise drills during her basic training.  This was eventually diagnosed as L5 bilateral spondylolysis with grade I spondylolisthesis, together with an L4/L5 bulge at annulus.  The Veteran was ultimately discharged from the service because of these findings, which were characterized as a "physical condition not a disability."  At the same time, however, it was indicated that her physical condition was "so severe, that her ability to function effectively in the military environment is significantly impaired."  It also appears that while only scoliosis appears to have been noted on her service entrance examination, her later findings were evidently considered consistent with her described pre-service experiences in gymnastics, and therefore, were found to have existed prior to entry into service (EPTS).  These various conclusions do not seem consistent, and therefore, to obtain clarification, the Veteran should be examined for VA purposes, as detailed below.  

Furthermore, while the Veteran identified post service treatment on her application for benefits, the records of which have been obtained, given the passage of time since then, the Veteran should be asked to identify any additional sources of post service treatment, the records of which should be sought.   

Accordingly, the case is REMANDED for the following action:
1.  Send the Veteran a letter asking her to identify any sources of post service back treatment she received after August 2005, the records of which should then be sought.  

2.  The Veteran should be scheduled for a VA spine examination.  The claims folder should be made available to the examiner in conjunction with the examination, and the report should indicate the claims folder was reviewed prior to examining the Veteran.  All indicated studies should be conducted.

The examiner is then asked to answer the following questions:

a) From what back disability does the Veteran currently suffer?

b) Is there "clear and unmistakable evidence" that the Veteran's current back disability existed prior to her active service?  If this answer is yes, please explain how you arrived at this conclusion, citing specific information from the Veteran's claims file.

c) If the answer to (b) is "yes," then did the Veteran's back disability undergo a permanent increase in severity during service, beyond the natural progression of the disability?

d) If the answer to (b) is "no," then is the Veteran's current disability at least as likely as not related to her in-service report of a back injury or to her active service in general?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



